AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet I



                                      UNITED STA TES DISTRICT COURT
                                                     Eastern District of Pennsylvania
                                                                        )
              UNITED STATES OF AMERICA                                  )     JUDGMENT IN A CRIMINAL CASE
                                v.                                      )


               AMIL RODRIGUEZ-DEJESUS
                                                         FILED~               Case Number:          DPAES: l 7CR000320-002
                                                                              USM Number:           69967-018
                                                         JAN 2 4 2019~
                                                  KATE           )   _Luis Ortiz, Esq.
                                                      BARKMAN, C/$'k Defendant's Attorney
THE DEFENDANT:                                   By _ _ _ Dep. Clerk
~ pleaded guilty to count(s)

D   pleaded nolo contendere to count(s)
    which was accepted bv the court.

D   was found guilty on count(s)
    after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                Nature of Offense                                                       Offense Ended              Count
21:846                         Conspiracy to distribute 5 kilograms or more of cocaine                 May2017                     1




       The defendant is sentenced as provided in pages 2 through      _ _ 8__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s) _ _ _ _ _ _ _ _ _ _                     D    is   D   are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.




                                                                      Signature of Judge
AO 245B (Rev 02/18)   Judgment m Crimmal Case
                      Sheet 2 - - Imprisonment
                                                                                                  Judgment - Page        2   of   __ 8 _ .
 DEFENDANT:                 AMIL RODRIGUEZ-DEJESUS
 CASE NUMBER:               l 7-CR-320-2

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
 48MONTHS.




    [gl The court makes the following recommendations to the Bureau of Prisons:
        It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial Responsibility Program.
        It is recommended that the defendant be designated to a facility close to Apopka, Florida.




     [gl The defendant is remanded to the custody of the United States Marshal.

     D   The defendant shall surrender to the United States Marshal for this district:

         •                                       D   a.m.    D    p.m.     on

         D   as notified by the United States Marshal.

     D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         D   before 2 p.m. on
         D    as notified by the United States Marshal.
         D    as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
  I have executed this judgment as follows:




          Defendant delivered on                                                         to

  at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                                 UNITED ST ATES MARSHAL




                                                                          By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245B (Rev 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supemsed Release
                                                                                                        Judgment-P~e _ _
                                                                                                                       3_        of        8
DEFENDANT:                 AMIL RODRIGUEZ-DEJESUS
CASE NUMBER:               l 7-CR-320-2
                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:
3YEARS.




                                                    MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D    The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.     D      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
              restitution. (check if applicable)
 5.    i:8l   You must cooperate in the collection of DNA as directed by the probation officer. (check   if applicable)
 6.    D      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
              directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
              reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D      You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 245B (Rev 02/18)   Judgment ma Crimmal Case
                      Sheet 3A - Supervised Release
                                                                                              Judgment-Page _ _ 4 ___ of _ _ _ 8 __ _
DEFENDANT:                  AMIL RODRIGUEZ-DEJESUS
CASE NUMBER:                17-CR-320-2

                                     STAND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
       10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
                           --------
AO 245B (Rev. 02/18)   Judgment ma Crtmmal Case
                       Sheet 3B - Supervised Release
                                                                                                      Judgment--Page _ _
                                                                                                                       5_       of   __ J__
DEFENDANT:                AMIL RODRIGUEZ-DEJESUS
CASE NUMBER:              17-CR-320-2

                                     ADDITIONAL SUPERVISED RELEASE TERMS

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income tax returns
upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the investigation of his
financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval of the
probation officer, unless the defendant is in compliance with a payment schedule for any fine obligation. The defendant shall not
encumber or liquidate interest in any assets unless it is direct service of the fine obligation or otherwise has the express approval of the
Court.
AO 245B (Rev 02/18)    Judgment in a Criminal Case
                       Sheet S - Cnminal Monetary Penalties
                                                                                                                              Judgment - Page    6    of _8_
 DEFENDANT:                    AMIL RODRIGUEZ-DEJESUS
 CASE NUMBER:                  l 7-CR-320-2
                                               CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                               Assessment                             JVTA Assessment*                             Fine              Restitution
 TOTALS           $            100.00                         $                                              $     1,000.00      $   0.00



                                                                                           • An Amended Judgment in a Criminal Case (AO 245CJ will
 •       The determination of restitution is deferred
                                                                                           be entered
 until after such determination.

 D        The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
          otherwise in the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(i), all nonfederal
          victims must be paid before the United States is paid.

 Name of Payee                                    Total Loss**                                            Restitution Ordered                   Priority or
 Payable to Clerk, U.S.
 District Court




 TOTALS                                                s                                              s
 D        Restitution amount ordered pursuant to plea agreement $


 D        The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D        The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          IZI         the interest requirement is waived for the               IZI       fine     D        restitution.

          •           the interest requirement for the            D     fine         D     restitution is modified as follows:


  *    Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  **   Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
       or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 02/18)    Judgment ma Cnmmal Case
                       Sheet 6 - Schedule of Pavments
                                                                                                       Judgment - PIU!;e _ 7 _ of        __
                                                                                                                                          8 _
 DEFENDANT:                  AMIL RODRIGUEZ-DEJESUS
 CASE NUMBER:                l 7-CR-320-2

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      [81 Lump sum payment of$ 1,100.00                    due immediately, balance due


            •[gJ   not later than                                , or
                   in accordance with D      C     •    D,   •    E, or     [8J F below; or

 B      •   Payment to begin immediately (may be combined with            • c,      DD,or        D F below); or

 C      D   Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $                  _ over a period of
                   __     (e.g. months or years), to commence _ _ _ _ (e.g. 30 or 60 days) after the date of this judgment; or

 D      D   Payment in equal       _ _ _ _ _ (e.g. weekly, monthly, quarterly) installments of $      _ _ _ _ _ over a period of
                            (e.g. months or years), to commence  _____ (e.g., 30 or60days) after release from imprisonment to a
            term of supervision; or

 E      D   Payment during the term of supervised release will commence within _ _ _ _ (e g. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F      [gJ Special instructions regarding the payment of criminal monetary penalties:
            The fine is due immediately. It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial
            Responsibility Program and provide a minimum payment of$25.00 per quarter towards the fine and special assessment. In the
            event the fine is not paid prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly
            installments of not less than $50, to commence 30 days after release from confinement. The defendant shall notify the United
            States Attorney for this district within 3 0 days of any change of mailing address or residence that occurs while any portion of the
            fine and special assessment remains unpaid.

 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
 during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
 Inmate Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D      Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (includtng defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.




  D     The defendant shall pay the cost of prosecution.

  D     The defendant shall pay the following court cost(s):

  [8J  The defendant shall forfeit the defendant's interest in the following property to the United States:
                         A) One (1) Dan Wesson Arms, .357 revolver, bearing serial number 353392; B) One (1) Smith and Wesson,
                              9mm handgun, Model Number SD9VE, bearing serial number FWP2875 with four 9mm magazines, and
                              nine 9mm rounds of ammunition; CONTINUED ON NEXT PAGE
  Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
  interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 245B (Rev. 02/18)   Judgment ma Cnmmal Case
                       Sheet 6B - Schedule of Payments
                                                                                               Judgment--Page ----"-8- of       8
DEFENDANT:                AMIL RODRIGUEZ-DEJESUS
CASE NUMBER:              l 7-CR-320-2

                                           ADDITIONAL FORFEITED PROPERTY
                   C) One (1) Walther PK .380 caliber firearm, bearing serial number WB058026, with ammunition
                   D) $4,184 U.S. currency seized from within 1607 E. Emmaus Avenue, Allentown, PA
                   E) $119 U.S. currency seized from within 905 S. Armour Street, Allentown, Pennsylvania
                   F) $854 U.S. currency seized from within 948 N. 5th Street, Allentown, PA
                   G) $720 U.S. currency seized from within 325 N. 15th Street, Allentown, PA
                   H) One (I) Kawasaki Motorcycle, PA Plate 8993Z, registered to co-defendant Jose Luis Sanchez-Delgado
                   I) One (1) white 2008 Honda TRX250EX ATV, VIN number 1HFTE270384707894
                   J) One (I) red and black 2004 Yamaha Raptor 660R ATV, VIN number JY4AM0 1Y84C050158
                   K) One (1) 2005 Yamaha Raptor 660R ATV
                   L) One (1) 1999 lntemational Tow Truck, PA Plate ZGP2773, registered to co-defendant Jose Luis Sanchez-Delgado
                   M) One (1) 1993 International Tow Truck, PA Plate ZJT6395, registered to co-defendant Jose Luis Sanchez-Delgado
                   N) One (I) black and yellow watch and yellow ring with clear stones seized from 216 N. Fulton Street, Apartment 2,
                       Allentown, PA
